 

Exhibit 10.1

 



NOTE PURCHASE AGREEMENT

 

This Note Purchase Agreement, dated as of August 11, 2017 (this “Agreement”), is
entered into by and between Bone Biologics Corporation, a Delaware corporation,
(the “Company”) and Hankey Capital, LLC (“HIC”) (“Investor”).

 

RECITALS

 

A.       The Company is offering $700,000 principal amount of its secured
convertible promissory note (“Note”).

 

B.       On the terms and subject to the conditions set forth herein, the
Investor is willing to purchase from the Company, and the Company is willing to
sell to Investor, a Note in the principal amount of $700,000 (the “Purchase
Price”).

 

C.       Capitalized terms not otherwise defined herein shall have the meaning
set forth in the Note.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the foregoing, and the representations,
warranties, and conditions set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

1.      The Note.

 

(a)       Issuance of Note. Subject to all of the terms and conditions hereof,
the Company agrees to issue and sell to the Investor, and the Investor agrees to
purchase, a Note in the principal amount of the Purchase Price.

 

(b)       Delivery. The sale and purchase of the Note shall take place at a
closing (the “Closing”) to be held at such place and time as the Company and the
Investor may determine following satisfaction or waiver of the conditions set
forth herein (the “Closing Date”). At the Closing, the Company will deliver to
the Investor a Note against receipt by the Company of the Purchase Price in
immediately available funds.

 

(c)       Use of Proceeds. The proceeds of the sale and issuance of the Note
shall be used for working capital, protein development, laboratory and testing
equipment necessary to support such development, regulatory and clinical
expenses, and development work to extend the patent life of NELL-1, as well as
for other purposes not presently contemplated herein but which are related
directly to growing our current business.

 

(d)       Payments. The Company will make all cash payments due under the Note
in immediately available funds by 1:00 p.m. eastern time on the date such
payments are due.

 

2.      Representations and Warranties of the Company. The Company represents
and warrants to each Investor that:

 

(a)       Due Incorporation, Qualification, etc. The Company (i) is a
corporation duly incorporated, and is validly existing under, the laws of the
state of Delaware; (ii) has the power and authority to own, lease and operate
its properties and carry on its business as now conducted; and (iii) is duly
qualified, licensed to do business and in good standing as a foreign entity in
each jurisdiction where the failure to be so qualified or licensed could
reasonably be expected to have a material adverse effect on the Company.

 

 

 

 



(b)       Authority. The execution, delivery and performance by the Company of
this Agreement and the Note (collectively, the “Loan Documents”) and the
consummation of the transactions contemplated thereby (i) are within the power
of the Company and (ii) have been duly authorized by all necessary actions on
the part of the Company.

 

(c)       Enforceability. The Loan Documents have been duly executed and
delivered by the Company and constitute, or will constitute, a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with their terms, except as limited by bankruptcy, insolvency or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally and general principles of equity.

 

(d)       Non-Contravention. The execution and delivery by the Company of the
Loan Documents and the performance and consummation of the transactions
contemplated thereby do not and will not (i) violate the Company’s Certificate
of Incorporation or By-Laws (as amended, the “Charter Documents”) or any
material judgment, order, writ, decree, statute, rule or regulation applicable
to the Company; (ii) violate any provision of, or result in the breach or the
acceleration of, or entitle any other Person to accelerate (whether after the
giving of notice or lapse of time or both), any material mortgage, indenture,
agreement, instrument or contract to which the Company is a party or by which it
is bound; or (iii) other than the security interest created upon issuance of the
Note, result in the creation or imposition of any lien upon any property, asset
or revenue of the Company or the suspension, revocation, impairment, forfeiture,
or nonrenewal of any material permit, license, authorization or approval
applicable to the Company, its business or operations, or any of its assets or
properties.

 

(e)       Approvals. No consent, approval, order or authorization of, or
registration, declaration or filing with, any governmental authority or other
Person is required in connection with the execution and delivery of this
Agreement or the Note and the performance and consummation of the transactions
contemplated thereby, other than such as have been obtained and remain in full
force and effect and other than such qualifications or filings under applicable
securities laws as may be required in connection with the transactions
contemplated by this Agreement.

 

(f)       No Violation or Default. To the knowledge of the Company, it is not in
violation of or in default with respect to (i) its Charter Documents or any
material judgment, order, writ, decree, statute, rule or regulation applicable
to it; or (ii) any material mortgage, indenture, agreement, instrument or
contract to which the Company is a party or by which it is bound (nor is there
any waiver in effect which, if not in effect, would result in such a violation
or default), where, in each case, such violation or default, individually, or
together with all such violations or defaults, could reasonably be expected to
have a material adverse effect on the Company.

 

(g)       Intellectual Property. To its knowledge, the Company owns or possesses
(or can obtain on commercially reasonable terms) sufficient legal rights to all
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information, processes and other intellectual property rights
necessary for its business as now conducted and as proposed to be conducted,
without any conflict with, or infringement of the rights of, others.

 

(h)       Accuracy of Information Furnished. The Company has given Investor
access to the corporate records and accounts of the Company and to all
information in its possession relating to the Company, has made its officers and
representatives available for interview by the Investor, and has furnished such
Investor with all documents and other information required for the Investor to
make an informed decision with respect to the purchase of the Note. Neither the
Loan Documents nor any of the other certificates, statements or information
furnished to the Investor by or on behalf of the Company in connection with the
transactions contemplated thereby contains or will contain any untrue statement
of a material fact or omits or will omit to state a material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

  2 

   

 



3.      Representations and Warranties of the Investor. The Investor represents
and warrants to the Company upon the acquisition of the Note as follows:

 

(a)       Binding Obligation. Investor has full legal capacity, power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The Loan Documents constitute valid and binding obligations of
Investor, enforceable in accordance with their terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and general principles
of equity.

 

(b)       Securities Law Compliance. Investor has been advised that the Note and
the underlying securities have not been registered under the Securities Act of
1933, as amended (the “Securities Act”), or any state securities laws and,
therefore, cannot be resold unless they are registered under the Securities Act
and applicable state securities laws or unless an exemption from such
registration requirements is available. Investor is aware that the Company is
under no obligation to effect any such registration with respect to the Note or
the underlying securities or to file for or comply with any exemption from
registration. Investor has not been formed solely for the purpose of making this
investment and is purchasing the Note for its own account for investment, not as
a nominee or agent, and not with a view to, or for resale in connection with,
the distribution thereof, and Investor has no present intention of selling,
granting any participation in, or otherwise distributing the same. Investor has
such knowledge and experience in financial and business matters that Investor is
capable of evaluating the merits and risks of such investment, is able to incur
a complete loss of such investment without impairing Investor’s financial
condition and is able to bear the economic risk of such investment for an
indefinite period of time. Investor is an accredited investor as such term is
defined in Rule 501 of Regulation D under the Securities Act and shall submit to
the Company such further assurances of such status as may be reasonably
requested by the Company.

 

4.      Conditions to Closing of the Investor. The Investor’s obligation at the
Closing is subject to the fulfillment, on or prior to the Closing Date, of all
of the following conditions, any of which may be waived in whole or in part by
all of the Investor:

 

(a)       Representations and Warranties. The representations and warranties
made by the Company in Section 2 hereof shall have been true and correct when
made, and shall be true and correct on the Closing Date.

 

(b)       Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the Closing Date with certain federal and state
securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Note.

 

(c)       Transaction Documents. The Company shall have duly executed and
delivered to the Investor the Loan Documents.

 

5.      Conditions to Obligations of the Company. The Company’s obligation to
issue and sell the Note at the Closing is subject to the fulfillment, on or
prior to the Closing Date, of the following conditions, any of which may be
waived in whole or in part by the Company:

 

  3 

   

 



(a)       Representations and Warranties. The representations and warranties
made by the Investor in Section 3 hereof shall be true and correct when made,
and shall be true and correct on the Closing Date.

 

(b)       Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the Closing Date with certain federal and state
securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Note.

 

(c)       Purchase Price. The Investor shall have delivered to the Company the
Purchase Price in respect of the Note being purchased by such Investor
referenced in Section 1(b) hereof.

 

6.      Covenants of the Company. From the date of Closing through the earliest
to occur of the Maturity Date or the Mandatory Conversion of the Note, the
Company agrees as follows:

 

(a)       The Company shall take all necessary steps to (i) focus on
prioritizing operations on essential research and development activities, (ii)
complete any existing ongoing studies, (iii) continue to seek outside funding
and (iv) file all required documents with the Securities and Exchange
Commission.

 

(b)       The Company shall not enter into any new agreements with Chia Soo,
Kang Ting and Ben Wu (each “Founder” collectively the “Founders”) which requires
the Company to make cash payments or provide cash compensation to any Founder
until such time as the Company has received at least $10,000,000 in gross
proceeds from funding from non-current stockholders.

 

7.      Miscellaneous.

 

(a)       Waivers and Amendments. Any provision of this Agreement and the Note
may be amended, waived or modified only upon the written consent of the Company
and the Investor.

 

(b)       Governing Law. This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of California, without regard to the conflicts of law
provisions of the State of California or of any other state.

 

(c)       Survival. The representations, warranties, covenants and agreements
made herein shall survive the execution and delivery of this Agreement.

 

(d)       Successors and Assigns. Subject to the restrictions on transfer
described in Sections 7(e) below, the rights and obligations of the Company and
the Investor shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.

 

(e)       Assignment by the Company. The rights, interests or obligations
hereunder may not be assigned, by operation of law or otherwise, in whole or in
part, by the Company without the prior written consent of the Investor. Any such
impermissible assignment shall be void.

 

(f)       Entire Agreement. This Agreement together with the other Loan
Documents constitute and contain the entire agreement among the Company and
Investor and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.

 

  4 

   

 



(g)       Notices. All notices, requests, demands, consents, instructions or
other communications required or permitted hereunder shall in writing and faxed,
mailed or delivered to each party as follows: (i) if to an Investor, at such
Investor’s address or facsimile number set forth in Schedule I, or at such other
address as such Investor shall have furnished the Company in writing, or (ii) if
to the Company, at the Company’s address or facsimile number set forth on the
signature page to this Agreement, or at such other address or facsimile number
as the Company shall have furnished to the Investor in writing. All such notices
and communications will be deemed effectively given the earlier of (i) when
received, (ii) when delivered personally, (iii) one business day after being
delivered by facsimile (with receipt of appropriate confirmation), (iv) one
business day after being deposited with an overnight courier service of
recognized standing or (v) four days after being deposited in the U.S. mail,
first class with postage prepaid.

 

(h)       Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same agreement. Facsimile copies of signed
signature pages will be deemed binding originals.

 

(Signature Page Follows)

 

  5 

   

 

The parties have caused this Agreement to be duly executed and delivered by
their proper and duly authorized officers as of the date first written above.

 

  INVESTOR:         Hankey Capital, LLC   Name of Investor         By:   Name:  
Title:         COMPANY:         Bone Biologics Corporation         By:   Name:  
  Authorized Signatory   Title:

 

  6 

   





